tcmemo_2006_160 united_states tax_court paul bi-yang chen and chiu-mei chen petitioners v commissioner of internal revenue respondent docket no filed date john gigounas edward simpson and gerald holmes for petitioners huong t duong for respondent memorandum findings_of_fact and opinion holmes judge paul chen and his wife chui-mei were both officers of a closely_held_business pcti pcti was a successful wholesaler of computer components for a few years but it began having a cashflow problem in mr chen tried to solve the problem by committing insurance fraud the fraud unraveled and both chens pleaded guilty to a variety of crimes neither pcti nor the chens reported the proceeds of the fraud as income the chens contest the resulting deficiency and fraud_penalty mrs chen seeks innocent spouse relief background the chens came to the united_states in from taiwan where mr chen had graduated from college and earned master’s degrees in civil engineering and architecture he had taught high school for years in taiwan but after immigrating he switched fields and worked for his brother’s computer business in he started up his own firm and began wholesaling computer parts under the name pc team within two years he incorporated that business as pcti he was pcti’s sole shareholder and its president and he named mrs chen vice president and administrator she worked at pcti full time managing the company’s inventory and running the business when mr chen was away she had full authority to sign checks and tax returns on behalf of pcti though the parties stipulated that she does not read write or speak english pcti made a valid s_corporation_election in and was still an s_corporation in the tax_year at issue its accounting system was not complex--mr chen simply dictated the company’s financial transactions to bo hua he pcti’s in-house accountant ms he also prepared many of the checks for the chens to sign these checks were drawn on accounts that pcti kept at several banks mr chen kept signature_authority over them all giving mrs chen cosigning authority over only one in date pcti contracted with beam technology a singapore company to buy computer processor chips the chips were shipped but then lost in transit mr chen spotted the opportunity he submitted a claim to his carrier chubb insurance stating that pcti had paid dollar_figure for the shipment this was a lie--pcti had paid nothing at all chubb relying on mr chen’s representation sent a dollar_figure check to pcti to cover the alleged loss less a dollar_figure deductible mr chen then directed mrs chen to open a new bank account in the name of beam technology no one ever told beam that the account existed and only the chens had signature_authority once the account was opened mr chen signed a check from pcti labeled refund prepaid for dollar_figure which mrs chen deposited we specifically find that the chens’ purpose in opening the account was to make it seem that the insurance proceeds were being used to pay off pcti’s debt to beam while allowing them unfettered access to the money after the check cleared mr chen transferred dollar_figure back to pcti he directed ms he to record the money on pcti’s books as payment on an outstanding account receivable from citirom one of pcti’s customers--one that had several outstanding invoices in and was having trouble making payments to pcti he then transferred another dollar_figure from the beam account into mrs chen’s personal account she in turn signed checks totaling dollar_figure from her account to pcti only to receive the money back from pcti a few days later she gave the other dollar_figure to mr chen to cover some of his gambling_losses the chens credibly testified that mr chen had a severe gambling compulsion the chens used an accounting firm chang accountancy corp to prepare both their own and pcti’s tax returns mr chen did not disclose pcti’s receipt of the chubb insurance proceeds to chang so the dollar_figure in proceeds was not reported on pcti’s return and did not flow through to the chens’ own joint_return chubb grew suspicious and began an investigation eventually referring the matter to law enforcement in date mr chen pleaded guilty to money laundering and filing a false tax_return likewise mrs chen pleaded guilty to wire fraud aiding_and_abetting mr chen’s crime and filing a false tax_return in their plea agreements the chens agreed to pay dollar_figure restitution to beam technology and they paid dollar_figure of the deficiency owed to the irs the commissioner determined a deficiency based on the chens’ failure to include the proceeds of the fraud in their reported income he also determined a fraud_penalty under sec_6663 the chens contest both the deficiency and the penalty mrs chen also asserts as a defense that she is an innocent spouse on the grounds that she could not communicate in english had nothing to do with the tax_return other than signing the return wrote checks only at mr chen’s direction and did not benefit from the additional income the commissioner denied her request as inconsistent with her signed plea agreement in which she had admitted participating in her husband’s fraudulent scheme mrs chen believes the commissioner abused his discretion in denying her request for innocent spouse relief both chens also assert a statute-of-limitations defense the commissioner admits that he sent the notice_of_deficiency more than three years after they filed their tax_return but argues that the chens’ fraud makes the notice_of_deficiency valid the chens also argue that even if they did commit fraud the amount of their understatement is exaggerated by the irs they argue that pcti was already taxed on a portion of the proceeds and argue as well that if the fraudulently obtained proceeds are no longer applied to the citirom account receivable that account section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure should be considered a bad_debt and give rise to an offsetting deduction from pcti’s income trial was held in san francisco and the chens were california residents when they filed their petition i fraud discussion we first consider whether the commissioner has proven that the chens committed fraud because this will resolve the threshold question of the statute-of-limitations defense a fraud_penalty under sec_6663 requires proof that there is an underpayment_of_tax required to be shown on a return that the underpayment is due to fraud miller v commissioner tcmemo_1989_461 the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b the commissioner shoulders the first part of his burden with a stipulation--the parties agree that the chens underpaid their taxes the dollar_figure of insurance proceeds was not reported as income on petitioners’ form_1040 the second part of the commissioner’s burden is to show that the chens’ underpayment was due to fraud we define fraud as the willful_attempt_to_evade_tax and look at the entire record of a case to see if it exists 55_tc_85 the indicia of fraud are numerous and varied and can include such circumstantial evidence as understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 but we begin with what we think is the most important bit of evidence in support of the commissioner’s position in their criminal plea agreements mr chen admitted that he conspired to commit fraud and mrs chen admitted to act ing with a specific intent to commit fraud they also both pleaded guilty under sec_7206 to willfully filing their income_tax return knowing it was false because it did not include the proceeds of their fraud we specifically note with regard to mrs chen that the plea agreement has a certificate of accurate translation and that mrs chen did not attack her consent to the plea agreement it is true that this is not enough for the commissioner to win on this issue through collateral estoppel--the fraud_penalty requires proof of an intent to evade taxes and we held in 84_tc_636 that a conviction under sec_7206 establishes as a matter of law only an intent to falsify a tax_return but a conviction for willful falsification under sec_7206 is certainly one of the facts to be considered in deciding whether the chens committed tax_fraud see id pincite see also welker v commissioner tcmemo_1997_472 and the chens’ specific acknowledgment of fraud in the plea agreements certainly weighs against their claims of innocence now but even without the acknowledgment of fraud and the guilty plea the badges_of_fraud in this case are plain mr chen intentionally submitted a false claim of loss to chubb insurance he concealed receipt of the resulting fraud proceeds from his tax preparer the chens’ testimony is replete with contradictory claims ranging from mr chen’s claim to know nothing about the financial aspect of the business-- i really am not too much concern ed about the finance s you know i am just a super-sales man only while later claiming the opposite-- i am like a dictator in the company to saying that he never touch ed the money flow and accounting issues or paid too much attention in this issue only to testify in answer to the question d id you tell the accountant what to do yes to mrs chen’s testimony both that she herself deposited the dollar_figure into the fake beam account and that ms he did implausible explanations--to take one example mr chen said he intended to split the insurance proceeds with beam’s owner yet mr chen never gave him any money such inconsistency cannot be chalked up to bad memory or simple misunderstanding as the chens argue the flip-flops are too numerous to discount and the court made sure that transla- tors were available at trial to guarantee that the chens under- stood the questions being asked arguing at one point that he kept the whole dollar_figure to cover a gambling loan of only dollar_figure and concealment of assets--when mr chen received the reimbursement check from chubb he directed his wife to open a fake account for beam into which he deposited the proceeds the chens’ counterargument is that despite these telltale signs of fraud they should be spared the penalty because they cooperated with the irs kept company records filed their tax returns etc however these actions are not enough to overcome the substantial evidence of fraudulent intent to evade tax on the ill-gotten insurance proceeds nor is the court able to rely on pcti’s records in the face of credible_evidence that those records were created to cover up the chens’ fraud by making it seem to be a payment on an account receivable we conclude that the commissioner has met his burden of proving fraud by clear_and_convincing evidence there is no statute-of-limitations problem in this case see sec_6501 ii innocent spouse relief the chens eloquently argued at trial that mr chen was the more guilty party--and the court does find that he was the architect of the fraud at issue it was also his gambling compulsion that motivated mrs chen to help him move the stolen money in and out of her account the chens argue from this lesser culpability that mrs chen should be relieved from joint liability for the deficiency sec_6015 allows relief from joint_and_several_liability on three grounds subsection b lets a spouse seek relief if she can show that she neither knew nor had reason to know of an understatement on the return subsection c lets divorced or separated spouses split their tax_liability and subsection f allows relief where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion thereof mrs chen’s first problem is sec_1_6015-1 income_tax regs applicable to all these subsections it provides if the secretary establishes that a spouse transferred assets to the other spouse as part of a fraudulent scheme relief is not available under sec_6015 for purposes of this section a fraudulent scheme includes a scheme to defraud the service or another third party we hold that this section alone supports the commissioner’s refusal to grant mrs chen innocent spouse relief under any subsection of section 6015--mrs chen admitted after all to helping to defraud chubb another third party as alternative grounds however we discuss each of the two subsections that mrs chen relies on a sec_6015 relief sec_6015 requires among other elements the spouse asking for relief to prove that in signing the return she did not know and had no reason to know that there was such an understatement sec_6015 mrs chen’s claim for relief under subsection b turns on whether she can prove this she argues that despite her status as an officer of pcti hers was only a clerical position giving her no comprehension of what was happening when she signed corporate checks and documents she says that she just signed whatever mr chen or ms he gave her without asking questions mrs chen’s limited english skill is a fact that would seem to support her position but the regulations interpreting subsection b direct us to look at all of the facts and circumstances sec_1_6015-2 income_tax regs and there are other facts weighing against relief perhaps most damning is mrs chen’s admission of guilt in committing wire fraud filing a false tax_return and aiding_and_abetting her husband to launder money mrs chen’s plea agreement which she signed specifically indicated that she acted with a specific intent to commit fraud even though mrs chen is not as well educated as her husband she was too deeply involved to be characterized as playing an unsuspecting dupe in his fraud we also do not give much weight to mrs chen’s inability to communicate in english pcti’s office was staffed petitioners have the burden_of_proof under sec_6015 but need only persuade us by a preponderance_of_the_evidence rather than that the commissioner abused his discretion see haltom v commissioner tcmemo_2005_209 with chinese speakers and we infer from the evidence and observation during trial that the chens simply worked together in chinese we find that mrs chen knew exactly what she was doing when she wrote mr chen a dollar_figure check to cover some of his gambling debts the regulations direct us to look not at whether a spouse requesting relief knows specifically of the understatement as the chens argue but at whether the requesting spouse had actual knowledge of an erroneous item sec_1_6015-3 income_tax regs incorporated by sec_1_6015-2 income_tax regs the regulation specifically directs us to look at whether the spouses jointly owned the property that resulted in the erroneous item sec_1 c iv income_tax regs and the situation here is even more egregious since mrs chen had sole power and control of the fake beam account we therefore conclude after considering all these facts and circumstances that mrs chen knew of mr chen’s fraud when she signed the joint tax_return for she is not entitled to relief under subsection b b sec_6015 relief mrs chen also argues for relief under subsection f arguing that it would be inequitable to hold her liable for the unpaid tax revproc_2003_61 2003_2_cb_296 sets out our jurisdiction to review mrs chen’s claim for continued general conditions a requesting spouse must meet in order to be eligible for subsection f relief one of these is the absence of fraudulent transfers of assets between the spouses as we have already found the chens transferred assets back and forth between mrs chen mr chen and pcti in order to hide the trail of fraud and this enabled mrs chen to give dollar_figure to mr chen to cover some of his gambling_losses moreover mrs chen admitted that she acted with fraudulent intent this means that the commissioner did not abuse his discretion in concluding that she did not qualify for f relief iii amount of deficiency the only remaining issue is the amount of the deficiency which the chens argue should not reflect the full amount of the continued subsection f relief stems from the existence of an assertion of a deficiency in this case compare 439_f3d_1009 9th cir no tax_court jurisdiction when no deficiency involved revg 122_tc_32 with 114_tc_276 tax_court does have jurisdiction when f relief is sought as defense to deficiency this new revenue_procedure replaced revproc_2000_15 2000_1_cb_447 and became effective on date for all pending or subsequently filed requests for relief the principal change in the new irs guidance is revision of the weight given to the knowledge factor see baumann v commissioner tcmemo_2005_31 the standard of review we apply differs between sec_6015 and f cases in sec_6015 cases we review the commissioner’s denial of relief for abuse_of_discretion 114_tc_276 stolen insurance money the chens are certainly right about part of this of the dollar_figure deposited into the beam account dollar_figure was transferred to pcti with dollar_figure applied to a citirom receivable the commissioner concedes that dollar_figure of the proceeds was reported by pcti and thus flowed through to the chens in leaving dollar_figure in unreported income the chens argue however that the dollar_figure that they transferred to pcti after a short detour through the fake beam account should be regarded as pcti’s income not their own the problem with this argument is that pcti was an s_corporation and an s corporation’s income is generally taxable to its owners not to the corporation itself sec_1363 and whether or not the income is distributed sec_1366 in any event the chens never identified any exception to the general rules making pcti’s income taxable to them the dollar_figure is therefore income to the chens in and the irs is right that the total amount of unreported income is dollar_figure the chens also argue that if the insurance proceeds had not been misapplied by pcti’s accountant to wipe out one of citirom’s outstanding accounts_receivable pcti would have been entitled to a bad_debt deduction for dollar_figure on its return the citirom receivable was held by pcti and so flowed through to the the commissioner’s concession is derived by subtracting the total transferred back to pcti from the amount applied to the citirom account dollar_figure - dollar_figure dollar_figure chens this meets the code’s requirement of a debt relating to a business activity because the debt is a business one the chens could deduct it if they proved the other elements of a bad_debt deduction a valid debtor-creditor relationship the amount of the debt its worthlessness and the year it became worthless see 88_tc_122 affd 866_f2d_852 6th cir we have no reason to doubt that citirom and pcti had a valid debtor-creditor relationship the chens also proved the amount of the receivable through pcti’s business records so far so good however they stumble over the last two hurdles worthlessness and worthlessness in mr chen did credibly testify that pcti had trouble collecting from citirom in but though citirom was a slow payer it did continue to make payments throughout the year on a number of other outstanding invoices a taxpayer’s mere belief that a debt is worthless won’t support a deduction 50_tc_813 affd per curiam aftr 2d ustc par 9th cir sec_1_166-2 income_tax regs we look instead for facts that establish reasonable grounds for abandoning any hope of recovery--proof of the customer’s insolvency a description of action taken to recover the debt or an explanation of why no action was taken 105_tc_126 77_tc_582 the chens did not do this and so cannot offset their gross_income with a business_bad_debt deduction conclusion we reject each of the chens’ arguments because of the fraud involved the irs has no time limit for assessing the unpaid tax so the statute_of_limitations had not passed unreported income of dollar_figure was omitted from the chens’ return the chens are liable for the fraud_penalty due to their intentional failure to report the insurance proceeds and finally mrs chen does not qualify for innocent spouse relief to reflect the commissioner’s concession however decision will be entered under rule
